Citation Nr: 1516820	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-00 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to vocational, rehabilitation, and education (VR&E) benefits under the provisions of Chapter 31, Title 38, United States Code.

2.  Entitlement to an initial evaluation in excess of 70 percent for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to June 1990, from April 2005 to August 2008, and from October 2009 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran was afforded a Board hearing, held by the undersigned, in February 2015.  A copy of the hearing transcript (Transcript) has been associated with the record.

The Board further notes that, in a July 2014 notice of disagreement, the Veteran indicated his disagreement with the assignment of a 70 percent evaluation for an acquired psychiatric disorder.  Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), this matter must be remanded to the originating agency for the preparation of a Statement of the Case (SOC).  The issue of entitlement to an initial evaluation in excess of 70 percent for an acquired psychiatric disorder is therefore addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include: an acquired psychiatric disorder at 70 percent, tinnitus at 10 percent, a right leg disability at 10 percent, asthma at 10 percent, and left ear hearing loss, non-compensably rated, for a total of 80 percent disabling from January 23, 2011.

2.  The evidence of record is against a finding that the Veteran's service-connected disabilities constitute a handicap to employment.


CONCLUSION OF LAW

The criteria for entitlement to vocational and rehabilitation benefits under Chapter 31 have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 3111 5107(b) (West 2014); 38 C.F.R. §§ 21.35, 21.40, 21.52, 21.53, 21.57, 21.197, 21.362, 21.364, 21.420 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate any claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R.      § 3.159(b).  Effective August 5, 2009, regulations concerning VA's responsibility to provide notification and assistance regarding information or evidence needed for an individual to substantiate a claim for VR&E benefits is codified at 38 C.F.R.         §§ 21.32, 21.33 (2014). 

In August 2014, the VR&E Division provided notice of the process for eligibility for VR&E counseling and services.  Further, a VA rehabilitation counselor met with the Veteran in September 2014 and documented his oral counseling on the same requirements.  Therefore, the Board concludes that the notice requirements, including the special notice requirements of 38 C.F.R. § 21.32, for vocational rehabilitation benefits have been accomplished. 


Further, VA fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  As such, the Board finds that the duty to assist the Veteran has been fulfilled in this case.

Entitlement to vocational, rehabilitation, and education (VR&E) benefits

In this case, the Veteran filed an application for Chapter 31 benefits so as to obtain a Master's Degree in Business Administration with the help of VA.  He was denied entitlement to VR&E benefits in October 2014.  It was noted that the Veteran's service-connected disabilities resulted in a number of psychological and physiological limitations which restricted his employment options.  It was further noted that these limitations placed the Veteran at risk for reduced work performance in a number of occupational environments.  However, upon completion of the review, the counselor found that the Veteran did not meet the requirements for an employment handicap, as he had been able to overcome the impairments to employability and was qualified for employment consistent with his abilities, aptitudes, or interests.

Initially, the Board notes that Chapter 31 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3100 et seq. (West 2014).  The purposes of the individualized written rehabilitation plan are the following: identify goals and objectives to be achieved by a veteran during the period of rehabilitation services that will lead to the point of employability; plan for placement of a veteran in the occupational field for which training and other services will be provided; and specify the key services needed by a veteran to achieve the goals and objectives of the plan.  Intermediate objectives are statements of achievement expected of a veteran to attain the long-range goal.  38 C.F.R. 
§ 21.84. 

Generally, a veteran is entitled to rehabilitation services under 38 U.S.C.A. Chapter 31 when he either (1) has a service-connected disability rated as 20 percent or more disabling and is determined to be in need of rehabilitation to overcome an employment handicap, or (2) has a service-connected disability rated as 10 percent disabling and is determined to be in need of rehabilitation to overcome a serious employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.

Alternatively, a person is entitled to a rehabilitation program under Chapter 31 if such a person is a veteran who has a service-connected disability rated at 10 percent or more that was incurred or aggravated in service on or after September 16, 1940, and is determined by the Secretary to be in need of rehabilitation because of a serious employment handicap.  38 U.S.C.A. § 3102(2) (A),(B); 38 C.F.R. § 21.52. 

In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the Veteran's service-connected and non-service-connected disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h) (2).  The criteria for feasibility are: (1) a vocational goal must be identified; (2) the Veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the Veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).  Achievement of a vocational goal is not currently reasonably feasible if the effects of the Veteran's disabilities (service and non-service-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal, or are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  38 C.F.R. § 21.35(h) (3). 

At the time of his Counseling Record - Narrative Report, the Veteran indicated that he was 51 years of age, single, with no children, and that he utilized a reliable vehicle for travel.  He was willing to commute up to 40 miles for training and job placement services, and he was open to relocating for employment.  He denied a criminal history, and he also denied substance or alcohol abuse.  He owned a laptop computer and had an established internet connection with a working email address.  Post-service, the Veteran had worked as a sales consultant on several occasions (car dealerships), and he obtained a Bachelor's Degree in business management with a minor in accounting.  At the time of the interview, he was enrolled in an MBA program with a GPA of 3.175.  

Following vocational testing, it was noted that the Veteran's intellectual functioning was in the average range, with below-average spacial aptitude.  His general learning aptitude and interests suggested the potential for a career in vending.  While his below-average percentile scores for numerical ability, general learning, and verbal aptitude suggested that the Veteran did not possess the aptitude to be successful in an MBA program, his current GPA suggested otherwise.  

His service-connected disabilities resulted in varying degrees of vocational employment.  His acquired psychiatric disorder(s) made it take longer for him to get things done, made it difficult for the Veteran to concentrate, resulted in fatigue and low motivation, and manifested as severe rage (which he denied acting upon).  His hearing loss and tinnitus made it difficult for him to hear conversations, however such was not the case during the interview.  The Veteran's leg disability and asthma was not found to cause any vocational impairment.

The Counselor indicated that the Veteran's disabilities restricted him as to the types of activities in which he was able to engage, and constituted barriers to employment (and to productivity when employed).  The Veteran was not employed at the time of the interview.  The Counselor indicated that the Veteran elected to pursue an MBA in lieu of seeking employment.  The Veteran stated that he was unable to work and go to school at the same time.  

It was noted that the Veteran had overcome the effects of his employability impairments because he possessed an undergraduate degree, as well as transferable vocational skills, that would be compatible with his disability limitations and consistent with his demonstrated and/or measured interest, aptitude, and ability.  The Veteran also possessed a certificate in Accounting earned in 2000 and an automotive salesperson license, which had not expired at the time of the interview.  

The Veteran's education and transferable skills included conducting presentations and negotiations, application processing, credit report analysis, and contract preparation.  The Counselor indicated that such skills would qualify the Veteran for jobs in various employment settings (to include supervisory positions in sales-driven businesses and office settings that include bookkeeping or accounting).  The Veteran was unable to identify a clear vocational goal that required an MBA, and instead was pursuing that degree in order to gain a "competitive edge."  The Counselor, however, indicated that such a degree may actually place the Veteran at a disadvantage in the job market, as he did not possess the work experience or transferable skillset to support MBA-level employment.

In conclusion, the Counselor determined that the Veteran did not meet the criteria for an employment handicap, as he had overcome his employment impairments and therefore qualified for employment consistent with his abilities.  The Veteran's application was denied because he was deemed "Not Entitled" to VR&E benefits due to the lack of an employment handicap, despite his high disability rating.  

Prior to the interview, the Veteran was agitated and indicated that he was purposefully avoided by the VR&E Counselor.  He was on edge during the interview and spoke to the Counselor in a loud, aggressive tone which raised concerns from co-workers.  The Veteran was difficult to interview, and indicated his belief that he was blacklisted by the VA system due to his prior actions.  Per the Counselor, he avoided answering specific questions and was repeatedly redirected.  

Pursuant to 38 C.F.R. § 21.50(b) (2014), the Vocational Rehabilitation Counselor (VRC) will determine (1) whether the individual has an employment handicap, (2) whether an individual with an employment handicap has a serious employment handicap, and (3) whether the achievement of a vocational goal is currently reasonably feasible.  Id.  Here, the VRC determined in her September 2014 evaluation that the threshold finding of an employment handicap had not been met.  38 C.F.R. §§ 21.35(a), 21.50(b)(1), 21.51(c) (2014).  Therefore, the Board cannot reach the subsequent question of whether the achievement of a vocational goal is currently reasonably feasible.  38 C.F.R. § 21.50(b) (2014).  The Board finds that the VRC's determination is competent based on her professional qualifications (Master of Sciences and Certified Rehabilitation Counselor), and credible in light of its consistency with the evidence of record.  

On his formal appeal (VA Form 9), the Veteran pointed out that VA made multiple errors in concluding that he lacked an employment handicap.  He further argued that the VRC displayed bias, indifference, and a lack of interest in accuracy.  He noted that he needed training and improved vocational skills.  He asserted that he was not employable at this time as a result of his symptoms, but that he would like to develop additional skills through higher learning should his mental and physical health improve in the future.  

During his February 2015 Board hearing, he testified that he applied for VR&E benefits to increase his skills.  He believed that his Bachelor's Degree was the barrier to VR&E benefits.  He added that increased skills were essential due to his psychiatric symptoms, to include poor concentration.  See Transcript, p. 2.  He argued that his aptitude, measured by testing, was not too low to attain an MBA, as he had already completed six courses toward that goal.  The Veteran noted that, to deny his claim based on his low aptitude, as well as the fact that he had transferrable skill to work in management, was inherently contradictory.  

The Board has taken into account the Veteran's statements regarding the severity of his psychiatric symptomatology, as well as those notes concerning his behavior during his counseling session.  However, and as noted above, the VRC in this case is competent to render a qualified opinion on this matter.  Further, despite the Veteran's documented psychiatric symptoms, he has completed his undergraduate studies, and he approximately halfway through his MBA with a GPA of 3.175, and he possesses considerable occupational experience.  It was determined that the Veteran's skills were transferable, and that his aptitude for learning was present, despite his low testing score in that area.  While the Veteran's psychiatric and physiological impairments were taken into account by the VRC, she determined that these manifestations did not constitute an "employment handicap."  Further, although the Veteran's test results were below average in some key areas, the VRC determined that his current course of study, to include his high GPA, suggested that he possessed the ability to succeed in an academic setting.  38 C.F.R. §§ 21.35(a), 21.50(b)(1), 21.51(c) (2014).  Thus, the Veteran's claim was not denied on that basis, in contrast to his contentions.   

Having reviewed the evidence, the Board concurs with the conclusion of the VRC that the Veteran does not have an employment handicap for the purposes of vocational rehabilitation.  38 C.F.R. §§ 21.35(a), 21.50(b)(1), 21.51(c) (2014).  Because an employment handicap is a threshold requirement of having a serious employment handicap, he also does not have a serious employment handicap.  
38 C.F.R. § 21.52(a) (2014).

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the weight of the evidence is against the claim.  As such, the denial of benefits was proper.


ORDER

The denial of vocational, rehabilitation, and educational benefits under the provisions of Chapter 31, Title 38, United States Code, was proper, and the appeal is denied.


REMAND

As noted above, the RO granted service connection for an acquired psychiatric disability in April 2014, and an evaluation of 70 percent was assigned.  Within one year of notification of that decision, in July 2014, the Veteran filed a notice of disagreement (VA Form 21-0958), indicating that his symptoms were more severe than reflected in a 70 percent rating.  Following a search of the VA claims file, as well as the Virtual VA and VBMS electronic records systems, an SOC has not been identified as having been prepared for this issue.  The Board finds that the July 2014 statement constitutes a timely Notice of Disagreement with regard to his assigned psychiatric rating.  38 C.F.R. § 20.201 (2014). 

To date, the Veteran has not been provided an SOC or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim, rather than merely referring it back to the RO/AMC, for the preparation of an SOC.  An SOC must be issued, and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall furnish the Veteran and his representative with a Statement of the Case pertaining his 70 percent evaluation for an acquired psychiatric disorder.  The Veteran should be appropriately notified of the time limits to perfect his appeal of this issue.  This issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a SOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


